Citation Nr: 0918931	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right posterior thigh.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1966 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
PTSD and assigned a 30 percent evaluation, effective October 
29, 2002.  In the same decision, the RO also increased the 
evaluation for the Veteran's service-connected residuals of a 
gunshot wound to the right posterior thigh from 
noncompensable to 10 percent disabling, effective October 29, 
2002.  The claim was previously before the Board in February 
2006, at which time it was remanded for further development.

The record reflects that in a letter dated on April 21, 2009, 
the Veteran's representative submitted to the Board a Limited 
Waiver of Regional Office Review.  According to the 
representative, the terms of such waiver were that if the 
Board "will not grant the benefits sought on appeal then the 
case should be remanded to the AOJ [agency of original 
jurisdiction] for consideration of the additional evidence."  
Subsequently, on April 22, 2009, additional evidence 
submitted by the Veteran was received at the Board.  However, 
along with such evidence was a statement signed by the 
Veteran in which he indicated that he waived AOJ review of 
all evidence submitted subsequent to certification of his 
appeal to the Board.  Therefore, because the April 22, 2009 
complete waiver was received after the April 21, 2009 limited 
waiver, the Board finds that the April 22nd waiver supersedes 
the April 21st waiver.  As such, the Board finds that the 
Veteran has waived AOJ review of all evidence received since 
his claim was certified to the Board and that the Veteran is 
not prejudiced by Board's decision below, which does not 
fully grant the benefits sought on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  






FINDINGS OF FACT

1.  The Veteran's residuals of a shell fragment wound to the 
right thigh are manifested by pain in Muscle Group XIII and 
are moderate in severity.

2.  The Veteran's right thigh gunshot wound scar is tender on 
palpation.

3.  The Veteran's PTSD is manifested by depression, anxiety, 
anger, hypervigilence, irritability, sleep impairment, 
nightmares, flashbacks, intrusive thoughts, occasional 
suicidal ideations, social isolation, lack of social support, 
decreasing GAF scores, and clinical opinions that his PTSD 
would preclude him from maintaining gainful employment at any 
skill or exertional level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right thigh, 
involving Muscle Group XIII, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.73, Diagnostic Code 5313 
(2008).

2. The criteria for a separate, 10 percent evaluation for a 
right thigh gunshot wound scar have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for a total 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

With respect to the Veteran's claim for an increased initial 
evaluation for PTSD, because the February 2004 rating 
decision granted service connection for the disability, such 
claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the Veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because a July 2008 letter 
issued by VA set forth the relevant diagnostic codes (DC) for 
the disability at issue, and included a description of the 
rating formulas under that diagnostic code.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for his service-connected PTSD.

With respect to the Veteran's claim for an increased 
evaluation for residuals of a gunshot wound to the right 
thigh, VA satisfied its duty to notify by means of April 
2003, September 2003, March 2006, and July 2008 letters from 
the agency of original jurisdiction (AOJ) to the appellant 
that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Specifically regarding VA's duty to 
notify, the notifications sent to the Veteran apprised him of 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The letters also fulfilled the 
requirements set out in Dingess and Vazquez-Flores.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
outpatient treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2008); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2008).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.56 (2008), which governs the 
evaluation of muscle disabilities, primarily envision 
penetrating wounds to muscle tissue via a bullet or other 
projectile.  Nonetheless, VA recognizes that not every 
disability will neatly meet all the criteria of a specific 
Diagnostic Code.  38 C.F.R. § 4.21 (2008); Johnson v. Brown, 
9 Vet. App. (1996). 

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint (except in the case of Muscle Groups 
I and II, acting upon the shoulder).  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55 (2008).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue, pain, 
impairment of coordination and uncertainty of movement.  
Moderate disability of muscles involves through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  Moderately severe 
disability of muscles involves through-and-through or deep 
penetrating wound by small high velocity missile or large low 
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intramuscular scarring.  38 
C.F.R. § 4.56 (2008).

Scars, other than the head, face, or neck that are deep or 
cause limitation of motion which affect areas exceeding 6 
square inches warrant a 10 percent evaluation, and which 
affect areas exceeding 12 square inches warrant a 20 percent 
evaluation. A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).

Scars other than the head, face, or neck, that are 
superficial, and do not cause limitation of motion warrant a 
10 percent evaluation only if they involve areas of 144 
square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).

Superficial scars which are unstable where, for any reason, 
there is frequent loss of covering of the skin over the scar 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

Other scars will be rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).



Legal Analysis

1.  Residuals of a Gunshot Wound to the Right Posterior Thigh

The Veteran asserts that an increased rating is warranted for 
his service-connected residuals of a gunshot wound to the 
right thigh.  At the outset, the Board notes that the Veteran 
filed his claim for an increased evaluation for his service-
connected residuals of a gunshot wound to the right thigh 
disability, on October 29, 2002.  Therefore, the rating 
period for consideration on appeal begins October 29, 2001, 
one year prior to the date of receipt of the claim upon which 
the April 2004 Notice of Disagreement was based.  38 C.F.R. 
§ 3.400(o)(2).

The Veteran is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.73, Diagnostic Code 5313 which pertains 
to residuals of injury to Muscle Group XIII The function of 
these muscles is as follows: Extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  

Under Diagnostic Code 5313, a 10 percent evaluation reflects 
moderate muscle disability.  38 C.F.R. § 4.56(d)(3) describes 
moderate disability of muscles: (i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

In order to achieve the next higher, 30 percent evaluation, 
the Veteran's right thigh disability must manifest moderately 
severe symptomology.  A moderately severe muscle disability 
is described as: (I) Type of injury: through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring; (ii) History and complaint: service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements; 
(iii) Objective findings: entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  See 38 C.F.R. § 4.56(d)(3).

After reviewing the evidence of record, the Board concludes 
that the currently assigned 10 percent evaluation more nearly 
approximates the Veteran's current disability picture.  In 
this regard, the Veteran's service treatment records do not 
reflect in-service treatment, including a prolonged period of 
hospitalization for his right posterior thigh gunshot wound.  
Indeed, the Veteran's May 2003 joints examination shows that 
the Veteran (who received the Purple Heart Medal) reported 
that after being shot in an ambush, he was medivaced to a 
medical battalion unit, where the wound was cleaned and 
dressed and he returned back to his unit.

The record demonstrates that the Veteran has consistently 
complained of one or more of the cardinal signs or symptoms 
of muscle disability as defined by 38 C.F.R. § 4.56(c), which 
in this case is pain in the back of his thigh.  However, 
there is no objective evidence of record that such pain has 
caused the Veteran to be unable to keep up with his work 
assignments.  Indeed, the September 2008 VA muscles 
examination report shows that the Veteran, who is retired, 
stated that he was able to do his daily, routine, simple 
activities and that there was no restriction of routine daily 
activities or usual duties of light duty jobs.  Further, 
there is no objective evidence of record that the reason for 
the Veteran's retirement was due to his inability to keep up 
with his work assignments because of his right thigh 
disability.  Indeed, the record does reflect that the Veteran 
retired due to an elbow/shoulder injury. 

Moreover, there is no objective evidence of record which 
demonstrates that the Veteran has entrance and exit scars 
that indicate the track of the missile through his right 
thigh.  Indeed, the examiners from the Veteran's May 2003 and 
September 2008 VA examinations only reported one scar on the 
posterior part of the right thigh. 

Further, the objective evidence of record does not 
demonstrate that the Veteran has any neurological damage as a 
result of the residuals of his right thigh gunshot wound.  In 
this regard, on VA examination in October 2008, the examiner 
reported that sensations were intact, there was no obvious 
atrophy or wasting of the muscles, and that muscle power was 
normal.

The objective medical evidence of record also does not show 
that the residuals of the Veteran's Muscle Group XIII injury 
has resulted in loss of fascia, muscle substance or normal 
firm resistance of muscles compared with sound side, or that 
tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  In this regard, 
the examiner from the Veteran's September 2008 VA examination 
indicated that there was no tissue loss around the scar, 
muscle wasting or atrophy, no obvious tendon damage, no 
muscle herniation, no adhesions, or loss of function of the 
muscles.  It was also reported that muscle power was normal 
and that the circumference of the right mid thigh was the 
same as that of the left thigh.  

Therefore, based on these clinical findings, the Board 
concludes that the Veteran is not entitled to a higher, 30 
percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 
5313 for moderately severe symptomology, and that the 
currently assigned 10 percent evaluation, for moderate 
symptomology, more nearly approximates the Veteran's current 
disability picture.

The Board has also considered whether an increased evaluation 
could be afforded the Veteran under other potentially 
applicable diagnostic codes.  As the evidence of record 
demonstrates that the Veteran's thigh and knee are involved, 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253 
(pertaining to limitation of motion of the thigh) and 5260 
and 5261 (pertaining to limitation of motion of the knee) are 
available for application.  However, the examiner from the 
Veteran's May 2003 VA examination reported that range of 
motion of the right hip and knee was satisfactory without any 
complaints.  Likewise, the examiner from the Veteran's 
September 2008 VA examination reported that the movements of 
the Veteran's right knee and right hip joints were within 
normal range.  Therefore, the Board concludes that the 
Veteran is not entitled to compensable evaluations under such 
diagnostic codes.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The record demonstrates that the 
Veteran has complained of pain and aching in the back of his 
right thigh.  The Board recognizes that the May 2003 and 
September 2008 VA examiners have acknowledged and confirmed 
that the Veteran experiences pain.  The Board, however, finds 
that an additional evaluation for pain under these provisions 
is not appropriate in this instance.  Pain and functional 
impairment are already considerations of 38 C.F.R. 4.56 and 
DC 5313 and, thus, the Veteran has already been compensated 
consistent with his symptoms for impairment of the right 
thigh under these criteria.  Thus, he has already been 
compensated for painful motion and any functional loss. 
38 C.F.R. §§ 4.40, 4.45 (2003); De Luca, supra.  Further, 
there has been no demonstration by competent clinical 
evidence of record that the additional functional impairment 
due to pain, including on use, is comparable to the criteria 
for a rating in excess of 10 percent under any applicable 
Diagnostic Code based on limitation of motion.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an evaluation in 
excess of 10 percent for residuals of a gunshot wound to the 
right thigh.  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit of the doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Separate Evaluation for Right Posterior Thigh Gunshot 
Wound Scar

The evidence of record demonstrates that the Veteran has a 
five centimeter traverse scar on the posterior part of his 
right thigh.  On VA examination in May 2003, the examiner 
reported that the scar was pale looking, smooth surfaced 
without any adhesions and that there was no tissue loss, but 
that the Veteran complained of tenderness on palpation.  The 
examiner, who indicated that the surrounding skin was healthy 
and without evidence of keloid formation, stated that the 
scar appeared superficial.  Likewise, on VA examination in 
September 2008, the examiner reported that there was a well-
healed superficial slightly pale scar measuring about 5 
centimeter into 1 centimeter over the posterior aspect of the 
right mid thigh (Muscle Group 13).  The scar was stable with 
no inflexibility or induration, was not tender, elevated, 
depressed, or disfiguring, and there were no signs of 
inflammation, edema, or keloid changes.  

Therefore, because the evidence of record (particularly the 
May 2003 VA joints examination) demonstrates that the 
Veteran's right thigh gunshot wound scar is tender to touch 
and with resolution of doubt in the Veteran's favor, the 
Board finds that a 10 percent rating is warranted for a right 
thigh gunshot wound scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008) for scars which are superficial and painful 
on examination.  

However, an evaluation higher than 10 percent is not 
warranted at this time because 
the competent clinical evidence reflects that the Veteran's 
right thigh scar is well-healed without underlying 
abnormalities such as underlying tissue damage, ulcerations, 
inflammation, or adhesions.  Moreover, it has not been shown 
that the scar covers an area exceeding 12 square inches.  



3.  PTSD

The Veteran asserts that an increased initial evaluation is 
warranted for his service-connected PTSD.  At the outset, the 
Board observes that service connection for the disability at 
issue has been established effective from October 29, 2002.  
As such, the rating period on appeal is from October 29, 
2002.  Therefore, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2008).  Under this Diagnostic Code, a 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The Veteran's mental health has been evaluated on numerous 
occasions, including on VA examinations, between January 2003 
and July 2008.  During this time examiners described the 
Veteran's personal hygiene as good, fairly groomed, and 
casually dressed.  Examiners also reported that the Veteran 
was alert and oriented to person, place, and time, he had 
appropriate thoughts, and speech that was clear and 
articulate and within normal limits.  Examiners also noted 
that the Veteran had directed, organized and linear thought 
processes, no formal thought disorder, good, intact long and 
short term memory, and insight and judgment that was 
described as good, preserved and/or partially preserved.  
Examiners also reported that the Veteran denied experiencing 
psychosis, delusions, panic attacks, ritualistic behavior, or 
impaired impulse control.

However, during this time, the Veteran indicated that he 
experienced anxiety, depression, sleep impairment, 
nightmares, flashbacks, intrusive thoughts, anger, 
irritability, hypervigilence, and a flat, blunted, guarded 
affect.  Additionally, on several occasions, the Veteran 
reported experiencing occasional suicidal ideations, but 
denied experiencing any definite intent or plan.

With respect to social functioning, the record demonstrates 
that the Veteran has been married since 1988, but has limited 
socialization and social support, with few interests or 
hobbies.  Specifically, in a December 2003 VA outpatient 
treatment record, the examiner indicated that the Veteran had 
an apparent lack of social activities and of a social support 
network and that while he had a few associates (including a 
couple of whom were veterans), he did not have any close 
friends.  Likewise, on VA examination in January 2004, the 
Veteran reported that he did not do well around others, 
described himself as a loner, and had no social life.  He 
also indicated that he snapped at his wife and occasionally 
yelled at her.  The reporting examiner indicated that the 
Veteran's functional difficulty appeared limited to problems 
in interpersonal and social relations, he had diminished 
interest in significant activities, and that he felt 
estranged from others.  In a July 2006 VA outpatient 
treatment record, the Veteran reported that he spent most of 
his time at home where he did some housework and that he 
engaged in his hobbies of motorcycling and golf.  Likewise, 
on VA examination in October 2008, the Veteran reported that 
he easily got into conflict with others, had little interests 
or hobbies, and enjoyed very little, but liked to ride his 
Harley-Davidson motorcycle by himself to get away.  He also 
reported that he tended to isolate himself, stayed to himself 
during the day in his home much of the time while his wife 
worked, and avoided crowds and social situations, unless his 
wife dragged him out.

With respect to occupational functioning, the record shows 
that the Veteran is a former sheriff with the Wayne County 
Sheriff's Department, who retired in 2002 due to an arm 
injury after working for 26 years. In a January 2004 VA 
examination report, the Veteran reported that since his 
retirement he had been working with his brother 30 hours per 
week refurbishing houses.  However, on VA examination in 
October 2008, the Veteran, who noted that he was supported 
(approximately $4,800 per month) by his pension, VA benefits, 
and work, reported that he no longer worked part-time with 
his brother fixing up houses and estimated that he had not 
worked in about three and a half years.  It is also 
significant to point out that in April 2005, the Social 
Security Administration (SSA) determined that the Veteran was 
disabled due to his PTSD.  In reaching this determination, 
SSA relied on a December 2003 private pyschiatric evaluation 
report (which is of record), in which the examiner opined 
that the Veteran's PTSD symptomatology would preclude him 
from performing any work activity at any skill or exertional 
level.  Likewise, the record reflects that SSA also relied on 
an August 2004 Vet Center treatment record in which the 
examiner opined that the Veteran suffered from "PTSD to the 
degree that he would not be able to maintain gainful 
employment."

With respect to specific opinions about the severity of the 
nature and extent of the Veteran's PTSD, the record 
demonstrates that the examiner from the Veteran's October 
2008 VA PTSD examination stated that the GAF of 50 that the 
Veteran had been given by his current psychiatrist at the Ann 
Arbor VA appeared reasonable at that time.  The examiner 
further indicated that the Veteran's PTSD symptoms appeared 
to be causing serious to moderate psychosocial dysfunction 
and problems with his depressive symptoms and with his 
relationship with his wife and others.

However, in statements submitted after the October 2008 VA 
examination, the Veteran's treating examiners presented a 
disability picture that was worse than that which was 
reported by the October 2008 VA examiner.  In this regard, in 
a February 2009 letter, R. J. R., Ph.D, L.P., one of the 
Veteran's treating examiners, reported that the Veteran had 
been his patient from December 3, 2004 to August 29, 2008.  
He indicated that during the Veteran's time in therapy, "He 
attempted to lessen his negative emotional patterns, modify 
dysfunctional behaviors and restructure his cognitions.  He 
was highly motivated in therapy but due to the severity of 
his symptoms made little progress.  In fact his G.A.F. scores 
fluctuated from an initial score of 45 to a high of 55 and a 
low of 43."  He further indicated that the Veteran had 
suffered severe occupational and social impairment due to his 
PTSD.  According to R.J.R., the Veteran:

Is a very angry individual who prefers to avoid 
others and can be very negative in all 
relationships.  He exhibits his anger in very 
maladaptive patterns and frequently pushes others 
away.  He has become very dependent upon his 
spouse who provides for all of his basic care 
needs.  He can not handle any type of stress and 
will blow up whenever he feels any type of 
pressure from his spouse, when people don't meet 
his needs, or when there is any type of 
miscommunication or conflict/disagreement about 
any type of situation.  Nightmares continue to be 
very troublesome and he can get violent in his 
sleep.  He has had episodes of rage and has 
broken objects and damaged the walls.  This 
bizarre behavior is very troublesome to his 
spouse who becomes fearful when he becomes 
enraged.  He does not sleep through the night due 
to his nightmares and is always fatigued.  Due to 
these severe symptoms [the Veteran] is unable to 
function socially or vocationally.  He is so 
volatile that he is afraid to be around others.  
His depression, anxiety, anger and other negative 
emotions force him to isolate himself.  He cannot 
sleep through the night due to his nightmares and 
as mentioned these nightmares can be violent.  
[The Veteran] will need to continue in therapy as 
well as to continue to take psychotropic 
medication.  His G.A.F. score at termination was 
43 and due to all the uncertainty and changes in 
his life was decreasing significantly.

Likewise, in another February 2009 letter, E. A. J., D.O, 
another one of the Veteran's treating examiners, wrote that 
the Veteran had been attending regular medication management 
appointments at the VA Ann Arbor Medical Center's PTSD Clinic 
for the last four years.  According to E. A. J., the Veteran 
had not demonstrated significant symptom resolution during 
his time in treatment with them and that he continued to 
"exhibit chronic and debilitating symptoms secondary to PTSD 
which have significantly affected his overall quality of 
life."  He also indicated that the Veteran's G.A F. scores 
"have been consistently documented at 50; unfortunately, 
this has been in error. [The Veteran's] GAF rating has 
persistently been at 40, due to the severity and chronic 
nature of the symptoms experienced."
In weighing the clinical evidence of record, the Board finds 
highly probative the evidence of the Veteran's decreasing GAF 
scores and the fact that the Veteran is socially isolative, 
has limited socialization, and lacks a social support 
network.  The Board also finds highly probative the fact that 
examiners have opined that his PTSD symptomatology would 
preclude him from performing any work activity at any skill 
or exertional level and that he would not be able to maintain 
gainful employment and the fact that SSA has found that he is 
disabled due to his PTSD.  Therefore, the Board, in resolving 
all benefit of doubt in the Veteran's favor, concludes that 
the Veteran's PTSD more nearly approximates the criteria for 
a total 100 percent evaluation throughout the appeals period.  
Although the evidence does not reveal that the Veteran 
experiences several of the symptoms under the criteria for a 
100 percent evaluation, to include memory loss for names of 
close relatives, own occupation, or own name; disorientation 
as to time or place; or grossly inappropriate behavior; it 
again must be noted that the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2008).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right thigh, involving 
Muscle Group XIII, is denied.

Entitlement to a separate, 10 percent evaluation for a right 
thigh gunshot wound scar is granted, subject to the 
applicable law governing the award of monetary benefits.  

Entitlement to a total, 100 percent evaluation for PTSD, is 
granted, subject to the applicable law governing the award of 
monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


